Citation Nr: 0505223	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 11, 
2001, for the grant of a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to January 11, 
2001, for an award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from June 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a February 2004 statement, the veteran submitted a notice 
of disagreement (NOD) with the November 2003 rating decision, 
asserting, in pertinent part, that he should be awarded an 
increased (100 percent schedular) rating for PTSD.  In April 
2004, the RO provided a supplemental statement case (SSOC) 
but failed to provide a separate statement of the case (SOC) 
on the issue of entitlement to a higher rating as required by 
the regulations.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(amending 38 C.F.R. § 19.31 in January 2002 to provide that 
an SSOC will not be used to announce an agency of original 
jurisdiction (AOJ's) decision on an issue not previously 
addressed in a statement of the case (SOC)).  The Board 
construes this statement as a timely NOD to the May 2003 
rating decision which assigned the 70 percent rating for PTSD 
and as such requires the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In February 2004, the RO informed the veteran that VA has 
revoked the authority of Mr. R. Edward Bates to represent VA 
claimants effective July 28, 2003.  The veteran was informed 
that therefore Mr. Bates, who had represented the veteran, 
could no longer represent him.  The veteran was also informed 
of what choices he had, as well as what he needed to do.  No 
response was received from the veteran, thus, the Board 
assumes that the veteran wants to represent himself and will 
continue with appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2004).

The record shows that, following service discharge, the 
veteran was hospitalized for PTSD and alcohol and substance 
abuse.  The Board observes that, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 
1340 (2001), the Federal Circuit Court held that 38 U.S.C.A. 
§ 1110 (West 2002) does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability (for example, PTSD), or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Moreover, when 
it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).  

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2004).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2004).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2004).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2004), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The record indicates that the veteran's initial claim for 
entitlement to service connection was received by VA in March 
1973.  Service connection for schizophrenia and residuals of 
a shrapnel wound of the right arm was granted in a September 
1973 rating decision.  Separate initial 10 percent ratings 
were assigned, effective from August 12, 1972.  The veteran 
was informed of this decision and his appellate rights, but 
did not initiate a timely appeal.  Thus, this decision became 
final.  

Following a hospitalization in October 1985, the veteran was 
granted a temporary total rating (TTR) for hospitalization 
for his service-connected psychosis under 38 C.F.R. § 4.29 
from October 18, 1985 to December 31, 1985.  In an April 1986 
rating decision, VA recharacterized the veteran's psychiatric 
disorder as PTSD and continued the 10 percent rating.  In a 
January 1987 rating decision, the veteran was awarded another 
TTR for hospitalization for his PTSD, competent with history 
of schizophrenia, from October 27, 1986 to December 31, 1986 
and assigned a 30 percent rating from January 1, 1987.  In a 
December 1991 rating decision, the veteran was awarded two 
TTRs for hospitalization for his PTSD, competent with history 
of schizophrenia, from February 18, 1988 to May 31, 1988 and 
from September 3, 1991 to September 30, 1991, reverting back 
to a 30 percent rating following the TTRs.  In a December 
1992 rating action, VA granted another TTR for 
hospitalization for his PTSD, competent with history of 
schizophrenia, from May 3, 1992 to May 31, 1992 and assigned 
a 50 percent rating from June 1, 1992.  An April 1994 rating 
decision shows another TTR for hospitalization for his PTSD, 
competent with history of schizophrenia, from January 3, 1994 
to January 31, 1994, reverting back to a 50 percent rating 
following the TTR.  After a February 1995 VA examination, a 
March 1995 rating action confirmed the 50 percent rating for 
PTSD.

In response to an increased rating claim filed in July 1996, 
an October 1996 rating decision issued in November 1996, 
confirmed the 50 percent rating for PTSD, even though the 
veteran had been hospitalized by VA in June 1996.  Following 
another VA hospitalization in March 2000 and a review, the RO 
confirmed the 50 percent rating for PTSD in an April 2000 
rating decision.  In a statement dated January 11, 2001, two 
VA practitioners opined that the veteran was totally unable 
to work due to his PTSD.  On January 25, 2001, the RO 
received the veteran's formal claims for an increased rating 
and a TDIU.  Later, in June 2002, the RO denied the veteran's 
claims and continued the 50 percent rating for PTSD.  After 
receiving private and VA outpatient and inpatient treatment 
records from January 2002 to March 2003, in a May 2003 rating 
action, the RO assigned a 70 percent rating for PTSD and 
awarded a TDIU, effective from July 30, 2002.  The veteran 
filed a notice of disagreement with regard to the assigned 
effective dates.  Subsequently, in a November 2003 rating 
action issued in January 2004, the RO made the 70 percent 
rating and the TDIU, effective from January 11, 2001.  Prior 
to that date, the veteran's combined VA disability rating for 
service-connected disabilities was 60 percent, insufficient 
to meet the schedular criteria in 38 C.F.R. § 4.16(a).

The Board finds that the notice and duty to assist provisions 
of the VCAA have not been fulfilled regarding the issues on 
appeal.  See VAOPGCPREC 7-2004.  In particular, the RO has 
not notified the veteran of what evidence he needs to 
establish an earlier effective date for either a 70 percent 
rating or for a TDIU, which would include notification of 
what is needed to substantiate an increased rating and a 
TDIU, nor indicated what evidence VA has obtained and/or 
plans to obtain, or what he needs to provide, if any, to 
substantiate his TDIU and earlier effective date claims.  

The veteran maintains that he has been unemployed since 1995.  
The record reveals that the veteran was receiving VA 
vocational rehabilitation from the summer of 1993 to the Fall 
of 1996.  On remand, the RO should attempt to obtain and 
associate with the record the veteran's vocational 
rehabilitation folder to ascertain whether an informal claim 
for an increased rating/TDIU was filed prior to January 2001.  
For the same reason, the RO should attempt to obtain any 
treatment records for the veteran from August 27, 1996 to 
January 11, 2001.  

As noted above, the Board construed a February 2004 statement 
from the veteran as an NOD with regard to the 70 percent 
rating assigned for PTSD in the May 2003 rating decision.  
The RO has yet to discuss this issue in a separate SOC.  
Where the Board finds an NOD has been submitted to a matter 
that has not been addressed in an SOC, the issue should be 
remanded to the RO for appropriate action.  Manlincon, 12 
Vet. App. at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 
23, 2002).  

Finally, the Board observes that the appellant's increased 
rating and earlier effective date claims are so closely tied, 
that a final decision on the latter issues cannot be rendered 
until a decision on the increased ratings claim has been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers, that treated him for any 
psychiatric disorder between August 27, 
1996 and January 11, 2001, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain records from each health care 
provider he identifies, in particular any 
missing treatment records from the Salem, 
Virginia VA Medical Center and Carilion 
St. Albans Hospital in Radford, Virginia.  
The RO also should attempt to obtain and 
associate the veteran's VA vocational 
rehabilitation folder with the record.  
If records are unavailable, please have 
the provider so indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) that a total disability 
rating may also be assigned on an extra-
schedular basis, under the procedures set 
forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), and, in 
the latter case, (2) of any information 
and evidence not of record (a) that is 
necessary to substantiate the TDIU claim, 
(b) what VA will seek to provide, and (c) 
what the claimant is expected to provide 
if the provisions of 38 C.F.R. § 4.16(b) 
are used; (3) about the information and 
evidence not of record that is necessary 
to substantiate his earlier effective 
date claims; (4) about the information 
and evidence that VA has and/or will seek 
to provide; (5) about the information and 
evidence the claimant is expected to 
provide; and (6) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue 
remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to an increased rating in 
excess of 70 percent for PTSD.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
representative, if any, the requisite 
period of time for a response.

4.  After completion of the above, the RO 
should readjudicate the veteran's claims 
for an effective date prior to January 
11, 2001 for a 70 percent rating for 
PTSD.  In so doing the RO must review the 
record to ascertain whether, prior to 
January 11, 2001, there was an earlier 
informal claim of record for an increased 
rating or a TDIU and consider the 
provisions of 38 C.F.R. § 4.16(b) (2004) 
and § 3.400(o)(2) (2004).  If any 
determination remains unfavorable to the 
veteran, he and his representative, if 
any, should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




